DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 4, 6-8, 10, 13-28, and 30-34 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the prior art does not teach or suggest the combination of wherein, inter alia, a method of RF power delivery, the method comprising: transmitting a first plurality of RF signals having a first plurality of phases to a first mobile device during a first time period, said first mobile device having a first position and a first orientation during the first time period; transmitting a second plurality of RF signals having a second plurality of phases to the first mobile device during a second time period, wherein the second plurality of phases are determined in accordance with a second position and a second orientation of the first mobile device during the second time period, wherein said second position and second orientation are determined using at least first and second sensors disposed in the first mobile device and transmitted via a wireless communications channel to an RF power generating unit transmitting the first and second plurality of RF signals; and receiving, from the mobile device, information about instantaneous power consumption of the mobile device to the RF power generating unit.
Regarding claims 4, 6 – 8, 10, 13 – 17, the claims are dependent upon claim 1 and are therefore allowable.
Regarding claim 18, the prior art does not teach or suggest the combination of wherein, inter alia, an RF power transmission system configured to: transmit a first plurality of RF signals having a first plurality of phases to a mobile device during a first time period, said mobile device having a first position and a first orientation during the first time period; transmit a second plurality of RF signals having a 
Regarding claims 19 – 28, and 30 – 34, the claims are dependent upon claim 18 and are therefore allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see Arguments/remarks, filed 09/20/2021, with respect to claims 1, 4, 6-8, 10, 13-28, and 30-34 have been fully considered and are persuasive.  The rejection of claims 1, 4, 6-8, 10, 13-28, and 30-34 has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS B PACHECO whose telephone number is (571)272-5979. The examiner can normally be reached M-F 9:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXIS BOATENG PACHECO
Primary Examiner
Art Unit 2859



/ALEXIS B PACHECO/Primary Examiner, Art Unit 2859